12 F.3d 1111
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Craig WATSON, Plaintiff-Appellant,v.CITY OF LONG BEACH, a municipal corporation;  John Watkins;Phillip Cloughesy;  Jeffrey Craig;  Dick Hieb;Robert Correia, Defendants-Appellees.
No. 93-55424.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1993.*Decided Dec. 3, 1993.

Before:  SCHROEDER, D.W. NELSON and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Craig Watson appeals the district court's partial summary judgment for defendant City of Long Beach.  We dismiss the appeal for lack of jurisdiction under Fed.R.Civ.P. 54(b).


3
This court has jurisdiction over final orders of the district court.  28 U.S.C. Sec. 1291.  A partial summary judgment disposing of less than all claims against all parties is not appealable unless the district court expressly determines that there is no just reason for delay and directs the entry of judgment pursuant to Rule 54(b).   Frank Briscoe Co. v. Morrison-Knudsen Co., 776 F.2d 1414, 1416 (9th Cir.1985);   Chacon v. Babcock, 640 F.2d 221 (9th Cir.1981).  The record reflects that the partial summary judgment was not certified under Rule 54(b).  Accordingly, the appeal is


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3